DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17 and 21-29 are pending in the instant invention.  According to the Amendments to the Claims, filed January 25, 2021, claims 1-17 and 21-28 were amended, claims 18-20 were cancelled and claim 29 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/GB2018/050101, filed January 15, 2018, which claims priority under 35 U.S.C. § 119(a-d) to GB 1700692.5, filed January 16, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 25, 2021, is acknowledged: a) Group I - claims 1-17 and 22-29; and b) substituted heteroaryl of formula (1a) - p. 39, Example 63.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 30, 2020.


	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on August 13, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 30, 2020.

Amendments to the Claims, filed January 25, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-17 and 21-29 is contained within.

Reasons for Allowance

	Claims 1-17 and 21-29 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted heteroaryls of the formula (1a), formula (1b), formula (1c), and/or formula (1d), as recited in claim 1; and (2) substituted heteroaryls of the formula (1a’) or formula (1b’), as recited in claim 29, respectively.
	Consequently, the limitation on the core of the substituted heteroaryls of the formula (1a), formula (1b), formula (1c), and/or formula (1d), respectively, that is not taught or fairly suggested in the prior art is R1 on the periphery of the heteroaryl core.  This limitation is present in the recited species of claims 23-28, respectively.
	Moreover, the limitation on the core of the substituted heteroaryls of the formula (1a’), and/or formula (1b’), respectively, that is further not taught or fairly suggested in the prior art is R1 on the periphery of the heteroaryl core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
NOVEL SUBSTITUTED HETEROARYL COMPOUNDS AND THEIR USE IN THE TREATMENT OF SCHISTOSOMIASIS

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-a]PYRAZINES, PYRAZOLO[1,5-c]PYRIMIDINES, PYRAZOLO[1,5-a]PYRIDINES, AND PURINES FOR THE TREATMENT OF SCHISTOSOMIASIS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (1a), formula (1b), formula (1c), or formula (1d):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (1a), 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (1b),


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (1c), or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (1d),

or a pharmaceutically acceptable salt thereof,

wherein:

	X is CR7 or N;
1 is C1-C4 alkyl, CH2-(C3-C6 cycloalkyl), or C3-C6 cycloalkyl, wherein the C1-C4 alkyl is optionally substituted with 1, 2, 3, 4, or 5 F substituents, and the C3-C6 cycloalkyl is optionally substituted with 1 CH3 substituent;
	R2 is H, F, Cl, or OCH3;
	R3 is H, OH, OCH3, OCH2OPO(OH)OH, or OPO(OH)OH;
	R4 is H, OH, OCH3, OCH2OPO(OH)OH, or OPO(OH)OH; or
	R3 and R4, together with the phenyl ring to which they are attached, form an indazolyl selected from the group consisting of:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	R5 is H, F, Cl, or OCH3;
	R6 is H, F, Cl, or OCH3;
	R7 is H or F;
	R8 is Br, C1-C3 alkyl, OC1-C3 alkyl, OCH2C≡CH, SF5, or C3-C4 cycloalkyl, wherein the C1-C3 alkyl or OC1-C3 alkyl is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 F substituents;
	R9 is H; and
	R10 is H, F, or CH3;

	with the proviso that R3 and R4 are not both H.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH3, CHF2, CF3, CH2CH3, CH2CF3, CH2CH2CH3, CH(CH3)2, CH2-(cyclopropyl), cyclopropyl, or cyclobutyl, wherein the cyclopropyl is optionally substituted with 1 CH3 substituent.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 2, or a pharmaceutically acceptable salt thereof, wherein R1 is CF3, CH2CH3, CH2CF3, CH(CH3)2, cyclopropyl, or cyclobutyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is H, F, or Cl.”---



	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is H, OH, OCH3, or OPO(OH)OH.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R4 is H, OH, OCH3, or OPO(OH)OH.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 and R4, together with the phenyl ring to which they are attached, form an indazolyl selected from the group consisting of:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	wherein:

	R9 is H; and
	R10 is H.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
--“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein X is CR7.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R8 is CF3, CH2CF3, CF2CF3, CH(CH3)2, OCF3, OCH(CH3)2, SF5, cyclopropyl, or cyclobutyl.”---


	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is selected from the group consisting of:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 is selected from the group consisting of:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, and 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---



	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:

	The compound according to claim 1, wherein the compound is:


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (1a’) or formula (1b’):


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 (1a’) or 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 (1b’),

or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is C1-C4 alkyl, CH2-(C3-C6 cycloalkyl), or C3-C6 cycloalkyl, wherein the C1-C4 alkyl is optionally substituted with 1, 2, 3, 4, or 5 F substituents, and the C3-C6 cycloalkyl is optionally substituted with 1 CH3 substituent;
	R2 is H, F, Cl, or OCH3;
	R3 is H, OH, OCH3, OCH2OPO(OH)OH, or OPO(OH)OH;
	R4 is H, OH, OCH3, OCH2OPO(OH)OH, or OPO(OH)OH; or
	R3 and R4, together with the phenyl ring to which they are attached, form an indazolyl selected from the group consisting of:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	R5 is H, F, Cl, or OCH3;
	R6 is H, F, Cl, or OCH3;
	R7 is H or F;
	R8 is C1-C3 alkyl or SF5, wherein the C1-C3 alkyl is optionally substituted with 1, 2, 3, 4, 5, 6, or 7 F substituents;
	R9 is H; and
	R10 is H, F, or CH3;

	with the proviso that R3 and R4 are not both H.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeremy D. Raincrow (Reg. No. 70,315) on February 12, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624